DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose the following: (f) a heat-driven burst compressor; and (g) a vapor pump; (h) wherein (i) the vapor pump is configured to repetitively draw the refrigerant from the receiver tank and inject the refrigerant into the heat driven burst compressor, and (ii) the heat-driven burst compressor (A) powers the operation of the vapor pump by pressurizing the refrigerant and injecting a portion of the pressurized refrigerant into the vapor pump, and (B) periodically releases the pressurized refrigerant in bursts into the primary condenser, the bursts having an effect of driving the pressurized refrigerant through the primary condenser and the evaporator via the closed-loop circulation system.
Although the closest prior art of record Fineblum (US 4,918,937) teaches a refrigeration system including refrigerant pump (22) a condenser, an evaporator, a compressor, refrigerant, and a closed-loop circulation system connecting the components of the refrigeration system pump wherein a heat source comprise heat from an internal combustion engine, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one of ordinary skill in the art to modify the teachings of the prior art to provide f) a heat-driven burst in combination with all other claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J TEITELBAUM whose telephone number is (571)270-5142.  The examiner can normally be reached on Monday-Friday 8:00 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763